U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

United States District Courthouse
300 Quarropas Sireet
White Plains, New York £0601

July 15, 2021

The Honorable Judith C, McCarthy
United States Magistrate Judge
Southern District of New York

300 Quarropas Street

White Plains, NY 10601-4150

Re: United States y. Jason Brandt, 21 mj 6830

 

Dear Judge McCarthy:

Defendant Jason Brandt was brought before the Court this afternoon for his initial
appearance on the above-referenced Complaint, which charges him with narcotics conspiracy, in
violation of Title 21, United States Code, Sections 846, 841 (a)(1), and 841(b)(1)(A). Accordingly,
the Government respectfully requests that Your Honor sign an order unsealing the Complaint and
arrest warrant,

Thank you for your consideration,
Respectfully submitted,

AUDREY STRAUSS
United States Attorney

» Ve

Jeffrey C. Coffman
Assistant United States Attorney
(914) 993-1940

 

SO ORDERED:

OLeuweetps OC, et Cart,
HON. JUDITH C. McCARTHY

United States Magistrate Judge
Southern District of New York

 
